Citation Nr: 0827715	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-34 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for variously diagnosed gastrointestinal disorders.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on verified active duty from March 1954 to 
May 1958 and from January 1964 to October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Offices (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected gastrointestinal disorder 
is manifested by diverticulosis, small hiatal hernia, and 
esophagitis reflux without dysphagia with accompanying 
substernal or arm or shoulder pain that is productive of 
considerable impairment of health.

2.  The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than Level 
VII hearing in the right ear and Level III hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the diagnosed gastrointestinal disorders have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that, for the most part, all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. §§ 5100 et seq.  A letter of November 2004 
provided pertinent notice and development information.  

In considering an increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Furthermore, the Board notes that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and he was provided the opportunity to present 
pertinent evidence and testimony.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

During the course of the appeal the RO increased the rating 
for the disabilities at issue.  Even though the RO increased 
the schedular rating for the veteran's disabilities during 
the appeal, the issue of entitlement to a higher rating 
remained on appeal, as the veteran has not indicated his 
desire to withdraw the issues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
veteran, service medical records, private inpatient treatment 
records, and reports of contract examinations that were 
conducted in February 2005, April 2005, and September 2006.  

Increased rating generally

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medial 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating was 
filed until a decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 (1999) 
(with regard to "staged" initial ratings).



Entitlement to a higher initial rating for variously 
diagnosed gastrointestinal disorders 

Based on inservice and post service treatment for variously 
diagnosed gastrointestinal disorders, an October 2005 rating 
action granted service connection for a stomach condition at 
a noncompensable evaluation under Diagnostic Code 7346, 
effective in October 2004.  In an August 2007 rating action 
the disability evaluation was increased to 10 percent, 
effective in October 2004.  

A review of the record shows post service diagnoses that 
include diverticulosis, first-degree reflux esophagitis, and 
hiatal hernia.  Initially, the Board notes that there is no 
legal basis for providing separate ratings for 
diverticulosis, reflux esophagitis, and hiatal hernia.  
Regulation prohibits this and permits but one rating for 
these conditions.  38 C.F.R. § 4.114.

In this case the RO has rated the disability as 10 percent 
disabling under Diagnostic Code 7346.  Under Diagnostic Code 
7346, hiatal hernia is assigned a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
hiatal hernia with two or more of the symptoms for the 30 
percent rating of lesser severity will be rated as 10 percent 
disabling.  A 60 percent rating is provided where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.114 Diagnostic Code 7346. 

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112.

The medical evidence in this case demonstrates that the 
veteran has continued to complain of epigastric pain and 
reflux.  A February 2005 examination report noted evidence of 
"slight" anemia.  The gastroscopy report noted slight signs 
of reflux esophagitis, antrum gastritis and a slightly 
pronounced hiatal hernia.  The examiner commented that this 
explained his anemia.  Colonoscopy revealed a polyp, which 
was removed.  On diagnostic testing there was no evidence of 
malignancy or atypia.   

On examination in April 2005, he reported heartburn and 
occasional constipation.  Besides a non-irritating scar that 
resulted from prior umbilical hernia surgery in 2000, the 
abdomen was considered normal.  

Examination was conducted in September 2006.  Examination of 
the abdomen was unremarkable.  Gastroscopic examination 
revealed macroscopic signs of gastritis in the antrum and a 
slightly pronounced hiatal hernia with grade I reflux 
esophagitis.  Colonoscopy examination revealed no signs of 
irritated or inflamed diverticula.  A polyp was removed for 
histological examination.  

Based on the evidence discussed above, the Board finds the 
veteran's service-connected gastrointestinal disorder is 
appropriately rated at 10 percent.  A higher disability 
rating is not warranted because although the veteran reports 
recurrent epigastric pain, pyrosis, and regurgitation there 
is no dysphagia with accompanying substernal or arm or 
shoulder pain.  Furthermore, there is no evidence of material 
weight loss, hematemesis or melena.  The April 2005 
examination report shows that the veteran's weight was 
constant and he reported only occasional constipation.  In 
other words, taking all of the veteran's symptoms together, 
there is still no evidence of record that establishes the 
veteran suffers from considerable impairment of health.  

The Board has reviewed other potentially applicable 
diagnostic codes which could potentially afford the veteran a 
higher rating.  Specifically, the Board has considered 
Diagnostic Codes 7307 and 7319.  Diagnostic Code 7307 
provides a 30 percent rating for chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  
Diagnostic Code 7319 provides a 30 percent rating for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  However, these criteria have not been shown by the 
competent evidence.  Consequently, an evaluation in excess of 
10 percent is not supported under the applicable diagnostic 
code.
Entitlement to a higher initial rating for bilateral hearing 
loss

Service connection was granted for hearing loss, in a 
February 2005 rating action.  A noncompensable evaluation was 
assigned under Diagnostic Code 6100, effective in October 
2004.  The rating was increased to 20 percent in the August 
2007 rating action, effective in October 2004.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The April 2005 VA audiological evaluation report indicates 
that the puretone threshold was 80 at the frequencies of 
1000, 2000, 3000, and 4000 hertz in the right ear.  The 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz were 30, 50, 60, and 70, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 80 decibels and the average puretone threshold for the 
left ear was 52.5 (53) decibels.  The controlled speech 
discrimination test was not possible due to language 
problems.  

In certain circumstances, a veteran's hearing impairment may 
be evaluated using only the puretone threshold average.  
Under the provisions of 38 C.F.R. § 4.85 (c), Table VIa, 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85 (c).

The April 2005 test results would yield numeric designation, 
which equate to Level VII hearing loss in the right ear and 
Level III hearing loss in the left ear using Table VIa.  This 
results in a 20 percent rating.  

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 20 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected gastrointestinal disorders is denied.

An initial evaluation in excess of 20 percent for the 
service-connected bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


